Case 2:19-cv-08064-FMO-GJS Document 27 Filed 11/13/20 Page 1 of 2 Page ID #:1056


  1
  2
  3
  4
  5
  6
  7
  8                             UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11      DAWN H.,                                     Case No. 2:19-cv-08064-FMO (GJS)
 12                     Plaintiff
                                                      ORDER ACCEPTING FINDINGS
 13               v.                                  AND RECOMMENDATIONS OF
                                                      UNITED STATES MAGISTRATE
 14      ANDREW M. SAUL, Commissioner                 JUDGE
         of Social Security,
 15
                        Defendant.
 16
 17             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint and all
 18    pleadings, motions, and other documents filed in this action, the Report and
 19    Recommendation of United States Magistrate Judge (“Report”). The deadline to file
 20    Objections to the Report has passed, and no Objections have bene filed with the
 21    Court.
 22
                The Court accepts the findings and recommendations set forth in the Report.
 23
       Accordingly, IT IS ORDERED that:
 24
 25             (1)    Plaintiff’s request for an order remanding this case is DENIED;
 26
                (2)    The decision of the Commissioner is affirmed; and
 27
 28    ///
Case 2:19-cv-08064-FMO-GJS Document 27 Filed 11/13/20 Page 2 of 2 Page ID #:1057


  1      (3)      Judgment shall be entered dismissing this action.
  2
  3      LET JUDGMENT BE ENTERED ACCORDINGLY.
  4
  5    DATE: November 13, 2020             __________/s/________________________
                                           FERNANDO M. OLGUIN
  6                                        UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
